DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-2, 4-5 and 10-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method performed by a wireless device configured to operate in a wireless communication system, the method comprising: 
receiving a configuration of one or more carriers from a network; 
activating and performing, at a packet data convergence protocol (PDCP) entity of the wireless device, a duplication of a data unit based on sending the data unit to both a first radio link control (RLC) entity and a second RLC entity, 
wherein the first RLC entity is associated with a first logical channel, and 
wherein the second RLC entity is associated with a second logical channel; 
selecting a first carrier, from the one or more carriers, related to the first logical channel; 
based on the duplication of the data unit, selecting a second carrier, from the one or more carriers, related to the second logical channel which is different from the first logical channel; 
performing a sidelink transmission of the data unit with the duplication on both the first carrier and the second carrier; and 
upon deactivation of the duplication of the data unit at the PDCP entity, triggering a carrier reselection based on i) the second carrier being selected only for the second logical channel and ii) data being not available for the second logical channel.

Regarding claim 13, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2, 4-5 and 10-12, these claims depend from claim 1 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411